Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 I, Matthew Patterson, Chief Executive Officer of Audentes Therapeutics, Inc. (Company), do hereby certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that to the best of my knowledge: · the Quarterly Report on Form 10-Q of the Company for the quarter ended June30, 2016 (Report), as filed with the Securities and Exchange Commission, fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and · the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company for the periods presented therein. Date: September 1, 2016 /s/ Matthew Patterson Matthew Patterson Chief Executive Officer (Principal Executive Officer)
